

113 S258 RS: Grazing Improvement Act
U.S. Senate
2013-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 392113th CONGRESS2d SessionS. 258[Report No. 113–166]IN THE SENATE OF THE UNITED STATESFebruary 7, 2013Mr. Barrasso (for himself, Mr. Enzi, Mr. Crapo, Mr. Hatch, Mr. Heller, Mr. Lee, Mr. Risch, Mr. Hoeven, and Mr. Flake) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 22, 2014Reported by Ms. Landrieu, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Federal Land Policy and Management Act of 1976 to improve the management of grazing
			 leases and permits, and for other purposes.1.Short titleThis Act may be cited as the
			 Grazing Improvement Act
			 .2.Terms of grazing
			 permits and leasesSection 402
			 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is
			 amended—(1)by striking
			 ten years each place it appears and inserting 20
			 years; and(2)in subsection
			 (b)—(A)by striking
			 or at the end of each of paragraphs (1) and (2);(B)in paragraph (3),
			 by striking the period at the end and inserting ; or; and(C)by adding at the
			 end the following:(4)the initial environmental analysis under
				National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.)
			 regarding a
				grazing allotment, permit, or lease has not been
				completed..3.Renewal,
			 transfer, and reissuance of grazing permits and leasesTitle IV of the Federal Land Policy and
			 Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at
			 the end
			 the following:405.Renewal,
				transfer, and reissuance of grazing permits and leases(a)DefinitionsIn
				this section:(1)Current grazing
				managementThe term
				current grazing management means grazing in accordance with the
				terms and conditions of an existing permit or lease and includes
			 any
				modifications that are consistent with an applicable Department of
			 the Interior
				resource management plan or Department of Agriculture land use
			 plan.(2)Secretary
				concernedThe term Secretary concerned means—(A)the Secretary of
				Agriculture, with respect to National Forest System land; and(B)the Secretary of
				the Interior, with respect to land under the jurisdiction of the
			 Department of
				the Interior.(b)Renewal,
				transfer, reissuance, and pending processingA grazing permit or
				lease issued by the Secretary of the Interior, or a grazing permit
			 issued by
				the Secretary of Agriculture regarding National Forest System land,
			 that
				expires, is transferred, or is waived shall be renewed or reissued
			 under, as
				appropriate—(1)section
				402;(2)section 19 of the
				Act of April 24, 1950 (commonly known as the Granger-Thye
				Act; 16 U.S.C. 580l);(3)title III of the
				Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or(4)section 510 the
				California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50).(c)Terms;
				conditionsThe terms and
				conditions (except the termination date) contained in an expired,
			 transferred,
				or waived permit or lease described in subsection (b) shall
			 continue in effect
				under a renewed or reissued permit or lease until the date on which
			 the
				Secretary concerned completes the processing of the renewed or
			 reissued permit
				or lease that is the subject of the expired, transferred, or waived
			 permit or
				lease, in compliance with each applicable law.(d)Cancellation;
				suspension; modificationNotwithstanding subsection (c), a permit or
				lease described in subsection (b) may be cancelled, suspended, or
			 modified in
				accordance with applicable law.(e)Renewal transfer
				reissuance after processingWhen the Secretary concerned has
				completed the processing of the renewed or reissued permit or lease
			 that is the
				subject of the expired, transferred, or waived permit or lease, the
			 Secretary
				concerned shall renew or reissue the permit or lease for a term of
			 20 years
				after completion of processing.(f)Compliance with
				National Environmental Policy Act of 1969The renewal, reissuance, or transfer of a
				grazing permit or lease by the Secretary concerned shall be
			 categorically
				excluded from the requirement to prepare an environmental
			 assessment or an
				environmental impact statement if—(1)the decision to renew, reissue, or transfer
				continues the current grazing management of the allotment;(2)monitoring of the
				allotment has indicated that the current grazing management has
			 met, or has
				satisfactorily progressed towards meeting, objectives contained in
			 the land use
				and resource management plan of the allotment, as determined by the
			 Secretary
				concerned; or(3)the decision is consistent with the policy
				of the Department of the Interior or the Department of Agriculture,
			 as
				appropriate, regarding extraordinary circumstances.(g)Priority and
				timing for completing environmental analysesThe Secretary concerned, in the sole
				discretion of the Secretary concerned, shall determine the priority
			 and timing
				for completing each required environmental analysis regarding any
			 grazing
				allotment, permit, or lease based on the environmental significance
			 of the
				allotment, permit, or lease and available funding for that purpose.(h)NEPA
				exemptionsThe National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall not apply to the following:(1)Crossing and
				trailing authorizations of domestic livestock.(2)Transfer of
				grazing
				preference..1.Short titleThis Act may be cited as the Grazing Improvement Act.2.Terms of grazing permits and leasesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended—(1)in subsection (a)—(A)by striking Except as and inserting the following:(1)In generalExcept as; and(B)in paragraph (1) (as designated by subparagraph (A)), by striking ten years subject and inserting the following: “ 10 years, up to a maximum term of 20 years, if the Secretary
			 concerned—(i)has assessed and evaluated the grazing allotment associated with the permit or lease; and(ii)based on the assessment and evaluation under clause (i), has determined that the grazing allotment
			 is—(I)with respect to public land administered by the Secretary of the Interior, meeting land health
			 standards; or(II)with respect to National Forest System land administered by the Secretary of Agriculture, meeting
			 objectives in the applicable land and resource management plan.(2)Cancellation, suspension, and modificationThe permit or lease shall be subject;(2)in subsection (c)—(A)by redesignating paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C), respectively;(B)by striking So long as and inserting the following:(1)Renewal of expiring or transferred permit or leaseDuring any period in which; and(C)by adding at the end the following:(2)Continuation of terms under new permit or leaseThe terms and conditions in a grazing permit or lease that has expired, or was terminated due to a
			 grazing preference transfer, shall be continued under a new permit or
			 lease until the date on which the Secretary concerned completes any
			 environmental analysis and documentation for the permit or lease required
			 under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et
			 seq.) and other applicable laws.(3)Completion of processingAs of the date on which  the Secretary concerned completes the processing of a grazing permit or
			 lease in accordance with paragraph (2), the permit or lease may be
			 canceled, suspended, or modified, in whole or in part.(4)Environmental reviewsThe Secretary concerned shall seek to conduct environmental reviews on an allotment or multiple
			 allotment basis, to the extent practicable, if the allotments share
			 similar ecological conditions, for purposes of compliance with the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) and
			 other applicable laws.;(3)by redesignating subsection (h) as subsection (j); and(4)by inserting after subsection (g) the following:(h)National environmental policy act of 1969(1)In generalThe issuance of a grazing permit or lease by the Secretary concerned may be categorically excluded
			 from the requirement to prepare an environmental assessment or an
			 environmental impact statement under the National Environmental Policy Act
			 of 1969 (42 U.S.C. 4321 et seq.) if—(A)the issued permit or lease continues the current grazing management of the allotment; and(B)the Secretary concerned—(i)has assessed and evaluated the grazing allotment associated with the lease or permit; and(ii)based on the assessment and evaluation under clause (i), has determined that the allotment—(I)with respect to public land administered by the Secretary of the Interior—(aa)is meeting land health standards; or(bb)is not meeting land health standards due to factors other than existing livestock grazing; or(II)with respect to National Forest System land administered by the Secretary of Agriculture—(aa)is meeting objectives in the applicable land and resource management plan; or(bb)is not meeting the objectives in the applicable land resource management plan	due to factors
			 other than existing livestock grazing.(2)Trailing and crossingThe trailing and crossing of livestock across public land and National Forest System land and the
			 implementation of trailing and crossing practices by the Secretary
			 concerned may be categorically excluded from the requirement to prepare an
			 environmental assessment or an environmental impact statement under the
			 National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).(i)Priority and timing for completion of environmental analysesThe Secretary concerned, in the sole discretion of the Secretary concerned, shall determine the
			 priority and timing for completing each required environmental analysis
			 with respect to a grazing allotment, permit, or lease based on—(1)the environmental significance of the grazing allotment, permit, or lease; and(2)the available funding for the environmental analysis..3.Voluntary relinquishment of grazing permits or leasesTitle IV of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended
			 by adding at the end the following:405.Voluntarily relinquishment pilot program—(a)In generalThere is established in the Department of the Interior and the Department of Agriculture a pilot
			 program that—(1)authorizes the voluntary relinquishment of grazing permits or leases in the eligible States
			 specified in subsection (f); and(2)provides that grazing permits or leases voluntarily relinquished under this section shall be
			 permanently retired from further grazing authorization.(b)Acceptance by secretary and secretary of agriculture(1)In generalSubject to paragraph (2), within the eligible States specified in subsection (f)—(A)the Secretary shall accept the voluntary relinquishment of any valid permits or leases authorizing
			 grazing on public land; and(B)the Secretary of Agriculture shall accept the voluntary relinquishment of any valid permits or
			 leases authorizing grazing on land in the National Forest System.(2)LimitationNotwithstanding paragraph (1), the Secretary and the Secretary of Agriculture shall not accept the
			 voluntarily relinquishment of	more than 25 grazing permits or leases per
			 year in each of the eligible States specified in subsection (f).(c)TerminationWith respect to each permit or lease voluntarily relinquished under subsection (a), the Secretary
			 concerned shall—(1)terminate the grazing permit or lease; and(2)except as provided in subsection (d), ensure a permanent end to grazing on the land covered by the
			 permit or lease.(d)Common allotments(1)In generalIf the land covered by a grazing permit or lease that has been voluntarily relinquished under
			 subsection (a) is also covered by another valid existing grazing permit or
			 lease that is not voluntarily relinquished under subsection (a), the
			 Secretary concerned shall reduce the authorized grazing level on the land
			 covered by the permit or lease to reflect the relinquishment of the
			 grazing permit or lease.(2)Authorized levelTo ensure that there is a permanent reduction in the level of grazing on the land covered by a
			 grazing permit or lease that has been voluntarily relinquished under
			 subsection (a), the Secretary shall not allow grazing use to exceed the
			 authorized level established under paragraph (1).(3)Partial relinquishment(A)In generalIf a person holding a valid grazing permit or lease voluntarily relinquishes less than the full
			 level of grazing use authorized under the permit or lease, the Secretary
			 concerned shall—(i)reduce the authorized grazing level to reflect the voluntarily relinquishment; and(ii)modify the grazing permit or lease to reflect the revised level of use.(B)Authorized levelTo ensure that there is a permanent reduction in the authorized level of grazing on the land
			 covered by a permit or lease which has been voluntarily relinquished under
			 subparagraph (A), the Secretary shall not allow grazing use to exceed the
			 authorized level established under that subparagraph.(e)Annual report(1)In generalThe Secretary, in collaboration with the Secretary of Agriculture, shall prepare an annual report
			 on the pilot program that assesses the activities undertaken under the
			 pilot program during the preceding year, including the number and location
			 of grazing permits and leases that were voluntarily relinquished during
			 the preceding year.(2)Submission to congressThe Secretary shall submit the annual report prepared under paragraph (1) to—(A)the Committee on Energy and Natural Resources of the Senate; and(B)the Committee on Natural Resources of the House of Representatives.(f)Eligible statesThe authority of the Secretary and the Secretary of Agriculture to accept voluntary relinquishments
			 in accordance with this section shall be limited to grazing allotments in
			 the States of	New Mexico and Oregon..May 22, 2014Reported with an amendment